Exhibit 99.1 Financial Report January – March 2017 Record sales, exceeding margin and growth guidance (Stockholm, Sweden, April 28, 2017) – – – For the three-month period ended March 31, 2017, Autoliv, Inc. (NYSE: ALV and SSE: ALIV.Sdb) – the worldwide leader in automotive safety systems – reported record consolidated sales of $2,608 million. Quarterly organic sales* grew by 4.4%. The reported operating margin was 8.3% while the adjusted operating margin* was 8.4% (for non-U.S. GAAP measures see enclosed reconciliation tables).
